52 F.3d 333NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Robert Michael JOHNSON, Petitioner-Appellant,v.George INGLE, Acting Warden;  Attorney General for the Stateof California, Respondents-Appellees.
No. 94-56050.
United States Court of Appeals, Ninth Circuit.
Submitted April 4, 1995.*Decided April 6, 1995.

Before:  NOONAN, O'SCANNLAIN and LEAVY, Circuit Judges.


1
ORDER**


2
For the reasons stated by the district court, its judgment is AFFIRMED.



*
 The panel finds this case appropriate for submission without oral argument pursuant to Fed.R.App.P. 34(a) and Ninth Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3